REDACTED COPY CANWEST MEDIA INC. and CANWEST TELEVISION LIMITED PARTNERSHIP CDN.$105,000,000 12% Senior Secured Notes NOTE PURCHASE AGREEMENT Dated May 20, 2009 TABLE OF CONTENTS 1 DEFINITIONS 1 2 SALE AND PURCHASE OF SENIOR SECURED NOTES 1 2.1 Purchase and Sale 1 2.2 Closing 2 2.3 Delivery 2 2.4 Additional Notes 2 3 TERMS OF THE NOTES 2 3.1 Commitment 2 3.2 Interest Rate 2 3.3 Currency of Fees and Repayment 2 3.4 Purpose 2 4 DECISIONS BY PURCHASERS 3 5 SECURITY 3 6 MANDATORY REPAYMENT 4 7 VOLUNTARY REPAYMENTS 5 8 PAYMENT OF INTEREST 5 9 CONDITIONS PRECEDENT TO FUNDING 5 10 REPRESENTATIONS AND WARRANTIES 7 11 COVENANTS 9 12 EVENTS OF DEFAULT 16 13 REMEDIES 18 14 GUARANTEE 18 15 PURCHASER REPRESENTATIONS AND WARRANTIES 21 16 EXPENSES 21 17 TAXES 21 18 NOTES 22 18.1 Transfer and Exchange of Notes 22 18.2 Replacement of Notes 22 18.3 Notes Held by Issuers, etc. 22 19 MISCELLANEOUS 23 19.1 Further Assurances 23 19.2 Unrestricted Purchasers 23 19.3 Debtor in Possession Financing 23 19.4 Disclosure 23 19.5 Conflict 23 19.6 Amendments and Waivers 23 (i) 19.7 Assignments 24 19.8 Governing Law 24 19.9 Currency 24 19.1 Exclusivity 24 19.1 Confidentiality 24 19.1 Counterparts and Facsimile; Signatures 25 19.1 Indemnity 25 19.1 No Waiver 25 19.2 Remedies 26 19.2 Severability 26 19.2 Conflict of Terms 26 19.2 Notices 26 19.2 Section Titles 27 19.2 Reinstatement 27 19.2 No Strict Construction 27 19.2 Permitted Liens 27 19.2 Existing Indenture 27 19.2 Principles of Construction 27 (ii) CANWEST MEDIA INC. and CANWEST TELEVISION LIMITED PARTNERSHIP NOTE
